IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                        NO. WR-82,672-01


                   EX PARTE JAMES BERKELEY HARBIN II, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W91-22107-Q(A) IN THE 204TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder

and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Harbin

v. State, No. 05-91-00621-CR (Tex. App.—Dallas Aug. 6, 1992) (not designated for

publication).

       Regarding the punishment phase of his trial, Applicant contends that the State failed to

disclose exculpatory, material evidence in its possession and that his trial counsel provided

ineffective assistance for failing to present and for inadequately presenting mitigating evidence.

Brady v. Maryland, 373 U.S. 83 (1963); Strickland v. Washington, 466 U.S. 668 (1984). After
                                                                                                 -2-

holding an evidentiary hearing, the trial court determined that the trial prosecutor violated Brady

and that trial counsel’s performance was deficient and harmful to Applicant. The trial court’s

findings and recommendation to grant relief are supported by the record, as are its findings that

laches should not bar habeas relief in Applicant’s case. Ex parte Perez, 398 S.W.3d 206 (Tex.

Crim. App. 2013). Applicant’s request for a new punishment hearing is granted. The jury’s

determination of guilt remains unaltered.

       The life sentence assessed in Cause No. W91-22107-Q(A) in the 204th District Court of

Dallas County is vacated, and Applicant is remanded to the custody of the Sheriff of Dallas

County for a new punishment hearing. The trial court shall issue any necessary bench warrant

within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-

Correctional Institutions Division and Pardons and Paroles Division.

Delivered: June 3, 2015
Do not publish